district court decline to grant the relief requested.' Any such motion to
                reinstate this appeal shall be filed within 60 days of the district court's
                order declining to grant the requested relief. The parties' request to stay
                the briefing schedule in this matter is denied as moot.
                             It is so ORDERED.




                                                               Pieku              J.
                                                   Pickering




                                                   Parraguirre


                                                                                   J.
                                                    Saitta


                c6 Hon. Jerry A. Wiese, District Judge
                     Law Offices of Michael F. Bohn, Ltd.
                     Akerman LLP/Las Vegas
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk




                      1 Wenote that any aggrieved party may file a notice of appeal from
                any appealable order entered at the completion of the district court
                proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A